Citation Nr: 0908890	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the Veteran's service-
connected bilateral foot disability.  

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the Veteran's service-
connected bilateral foot disability.  

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the Veteran's service-
connected bilateral foot disability.  

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the Veteran's service-
connected bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1978 to July 
1978 and from January 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona, denying the Veteran's claims of service 
connection.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in St. Petersburg, 
Florida in November 2008.  A written transcript of that 
hearing was prepared and a copy of this transcript has been 
incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for right and left knee disorders and right and 
left hip disorders, to include as secondary to his service-
connected bilateral foot disability.  However, there is 
presently insufficient medical evidence of record to permit 
appellate review to proceed.  

The Veteran was afforded VA examination of the hips and the 
knees in March 2007.  According to the VA examiner, the 
Veteran's bilateral hip disorder and bilateral knee disorder 
were not related to the Veteran's service-connected bilateral 
foot disorder.  The examiner based this opinion on no known 
medical association between hallux valgus and a knee or a hip 
condition.  Also, the examiner noted that the Veteran did not 
have an abnormal gait or any other cause for his foot 
condition to result in a knee or a hip disorder.  

The March 2007 VA examiner also found no conclusive evidence 
of a present disability.  However, an April 2007 VA treatment 
record indicates that the Veteran was suffering from 
degenerative changes of the right hip joint.  Also, X-rays 
from October 2007 revealed mild degenerative bilateral 
changes of the Veteran's knees.  As such, it appears that the 
Veteran may now have disabilities in addition to those 
present at the time of the March 2007 VA examination.  

Furthermore, the record establishes that the Veteran 
underwent additional surgery in March 2008 for his service-
connected left foot disorder.  According to a November 2008 
opinion from a VA physician, the Veteran had gait changes 
that occurred from his foot deformities that had not improved 
since this last surgery.  The VA physician opined that it was 
more likely than not that these gait changes either caused or 
exacerbated the Veteran's chronic knee and hip pain.  

Based on the above evidence, the Board finds that a new VA 
examination is necessary before appellate review can proceed.  
While the March 2007 opinion found no nexus between the 
Veteran's service-connected foot disorder and his bilateral 
hip and knee complaints, this opinion was based, in part, on 
the absence of an abnormal gait.  According to the March 2008 
VA opinion, the Veteran was now exhibiting gait changes.  
However, this opinion only connected the Veteran's gait 
change to his knee and hip pain, and did not connect it to 
any actual underlying disability.  Pain in and of itself is 
not a disability for purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Therefore, since the evidence since the prior VA examination 
suggests a nexus between the Veteran's service-connected 
bilateral foot disorder and his current symptoms of hip and 
knee pain, the Veteran must be afforded the opportunity to 
appear for additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any current VA 
treatment records pertaining to the 
Veteran's complaints of bilateral hip and 
knee pain, and any relevant non-VA 
treatment records identified by the 
Veteran.  

2. The Veteran should be afforded a VA 
examination of the hips and the knees, 
bilaterally.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  X-ray 
imagery and any additional testing deemed 
necessary should be performed.  

The examiner should determine whether the 
Veteran currently suffers from an 
identifiable disorder of the right or left 
hip and of the right or left knee.  If so, 
the examiner should opine as to whether it 
is at least as likely as not that any 
disorder found upon VA examination was 
either caused by or exacerbated by the 
Veteran's service-connected bilateral foot 
disability.  

3.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




